DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant's election with traverse of Group I (claims 1-12, 19, and 20) in the reply filed on 6/11/21 is acknowledged.  The traversal is on the ground(s) that the system and apparatus cannot be used to practice another materially different process because the chamber used therein is configured to receive ground coffee and/or tea.  This is not found persuasive because the system and apparatus claims do not require the presence of coffee and/or tea in the system or apparatus itself.  Rather, same comprise chambers that are configured to allow for holding ground coffee and tea with no prohibition on the use of same to hold other similar materials.  As such, said system and apparatus may be used for other methods wherein a different material, dye or medicinal solids sources may be used to extract dye or medicinal material.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oppermann et al (U.S. Patent No. 5636563) taken together with DE19706005 (DE) and Dogan et al (U.S. Patent No. 10362893).          Oppermann et al discloses a system comprising a pump configured to supply a substantially continuous flow of water at greater than atmospheric pressure (see Fig. 1, Col. 3 Lns. 42-56, Col. 4 Lns. 24-32, and Col. 5 Lns. 8-30); a brewing chamber or residence vessel coupled to the pump, the brewing chamber or residence vessel further comprising an input aperture, a chamber configured to receive organic matter selected from a group consisting of ground coffee and tea, and configured to sustain greater than atmospheric pressure, and an output aperture (see Fig. 1, Col. 3 Lns. 42-67, Col. 4 Lns. 1-32, and Col. 5 Lns. 8-30); wherein the brewing chamber or residence vessel is configured to receive the substantially continuous flow of water supplied by the pump at the input aperture (see Fig. 1, Col. 3 Lns. 42-67, Col. 4 Lns. 1-32, and Col. 5 Lins. 8-30); and wherein the brewing chamber or residence vessel is configured to supply the water having extracted chemicals from the output aperture after residence (see Fig. 1, Col. 3 Lns. 42-67, Col. 4 Lns. 1-32, and Col. 5 Lns. 8-30).
           Oppermann et al fails to explicitly disclose the system, wherein the pump and residence vessel are configured to cause the water to reside in the chamber with the organic matter at a residence time of between approximately 2 minutes and approximately 30 minutes, at a pressure of between approximately 750 psi and approximately 1500 psi, and at a temperature of between approximately 32 F and approximately 100 F to extract chemical compounds from the organic matter during the residence time.  DE teaches that it is known in the art to utilize a pressure of 10-
teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature, which appears to include a temperature within the recited range (see Col. 1 Lns. 21-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oppermann et al with the teachings of DE and Dogan et al, respectively, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the pump and residence vessel are configured to cause the water to reside in the chamber with the organic matter at a residence time of between approximately 2 minutes and approximately 30 minutes, at a pressure of between approximately 750 psi and approximately 1500 psi, and at a temperature of between approximately 32 F and approximately 100 F to extract chemical compounds from the organic matter during the residence time involves only routine skill in the art, for the purpose of configuring the pump, and brewing chamber or residence vessel in the system to support the recited residence time, pressure, and temperature ranges, and thereby providing the preparation of a desired coffee with the system (DE: Abstract, and Pg. 2 Para. 7, and Dogan et al Col. 1 Lns. 21-52).
          Regarding Claim 2, Oppermann et al further discloses the system wherein the organic matter is ground coffee (see Fig. 1, and Col. 3 Lns. 57-61).
          Regarding Claim 3, Oppermann et al fails to explicitly disclose the system, wherein the pressure is between approximately 900 psi to approximately 1200 psi.  
            Regarding Claim 4, Oppermann et al additionally fails to explicitly disclose the system, wherein the temperature is between approximately 65 F and approximately 100 F.  Dogan et al teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature which appears to include a temperature within the recited range (see Col. 1 Lns. 21-52).  It would have been further to have modified Oppermann et al with the teaching of Dogan et al since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the temperature is between approximately 65 F and approximately 100 F involves only routine skill in the art, for the purpose of configuring the system to support the recited temperature range, and thereby providing the preparation of a desired coffee with the system (Dogan et al Col. 1 Lns. 21-52).           Regarding Claim 5, Oppermann et al also fails to explicitly disclose the system wherein the residence time is between approximately 4 minutes and approximately 25

DE since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the residence time is between approximately 4 minutes and approximately 25 minutes involves only routine skill in the art, for the purpose of configuring the system to support the recited residence time range, and thereby providing the preparation of a desired coffee with the system (DE Abstract, and Pg. 2 Para. 7).
          Regarding Claim 6, Oppermann et al further discloses the water is selected from a group consisting of tap water, filtered water, mineral water, and distilled water, particularly since the water disclosed in Oppermann et al appears to be indistinguishable from the recited tap water (see Fig. 1, and Col. 4 Lns. 24-32).                         Regarding Claim 7, Oppermann et al additionally fails to explicitly disclose the system, wherein the pressure is approximately 1150 psi and the temperature is approximately 90F.  DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2800 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, to prepare coffee (see Abstract, and Pg. 2 Para. 7).  Dogan et al teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature which appears to include the recited temperature (see Col. 1 Lns. 21-52).  It would have also been obvious to have 
           Regarding Claim 8, Oppermann et al further fails to explicitly disclose the system, wherein the residence time is approximately 5 minutes. DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time, to prepare coffee (see Abstract, and Pg. 2 Para. 7).  It would have also been obvious to have modified Oppermann et al with the teachings of DE since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the residence time is approximately 5 minutes involves only routine skill in the art, for the purpose of configuring the system to support the recited residence time, and thereby providing the preparation of a desired coffee with the system [DE Abstract, and Pg. 2 Para. 7).
            Regarding Claim 9, Oppermann et al also fails to explicitly disclose the system, wherein the residence time is approximately 10 minutes.  DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time, to prepare coffee (see Abstract, and 
            Regarding Claim 10, Oppermann et al also fails to explicitly disclose the system, wherein the residence time is approximately 20 minutes.  DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time, to prepare coffee (see
Abstract, and Pg. 2 Para. 7).  It would have also been obvious to have modified Oppermann et al with the teachings of DE, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the residence time is approximately 20 minutes involves only routine skill in the art, for the purpose of configuring the system to support the recited residence time, and thereby providing the preparation of a desired coffee with the system (DE Abstract, and Pg. 2 Para. 7).
            Regarding Claim 19, Oppermann et al discloses an apparatus comprising a brewing chamber or residence vessel comprising an input aperture, a chamber configured to receive organic matter selected from a group consisting of ground coffee and tea and configured to sustain greater than atmospheric pressure, and an output aperture (see Fig. 1, Col. 3 Lns. 42-67, Col. 4 Lns. 1-32, and Col. 5 Lns. 8-30); 
between approximately 750 psi and approximately 1500 psi, and at a temperature of between approximately 32 F and approximately 100 F to extract chemical compounds from the organic matter during the residence time.  However, DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time range, to prepare coffee (see Abstract, and Pg. 2 Para. 7).  Dogan et al teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature which
appears to include a temperature within the recited range (see Col. 1 Lns. 21-52).  It would have been further obvious to have modified Oppermann et al with the teachings of DE and Dogan et al, respectively, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable apparatus, wherein the pump and residence vessel are configured to cause the water to reside in the chamber with the organic matter at a residence time of between approximately 2 minutes and approximately 30 minutes, at a pressure of between approximately 750 
apparatus (DE Abstract, and Pg. 2 Para. 7, and Dogan et al Col. 1 Lns. 21-52).
           Regarding Claim 20, Oppermann et al also fails to explicitly disclose the apparatus, wherein the temperature is between approximately 65 F and approximately 100 F, the residence time is between approximately 4 minutes and approximately 25 minutes, and the pressure is between approximately 900 psi and approximately 1200 psi.  DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time range, to prepare coffee (see Abstract, and Pg. 2 Para. 7).  Dogan et al teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature which appears to include a temperature within the recited range [see Col. 1 Lns. 21-52).  It would have been additionally obvious to have modified Oppermann et al with the teachings of DE and Dogan et al, respectively, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable apparatus, wherein the temperature is between approximately 65 F and approximately 100 F, the residence time is between approximately 4 minutes and approximately 25 minutes, and the pressure is between approximately 900 psi and approximately 1200 psi. involves only routine skill in the art, 
second end-cap) comprising an outlet aperture 13, and a capsule comprising the chamber coupled to the bell member 9 (i.e. first end-cap), and capsule holder (i.e. second end-cap; see Fig. 4, Col. 7 Lns. 49-67, and Col. 8 Lns. 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oppermann et al with the teaching of Yoakim et al
for the purpose of including the recited bell member (i.e. first end-cap) having an input aperture, a capsule holder (i.e. a second end-cap) comprising an outlet aperture, and a capsule comprising the chamber coupled to the bell member (i.e. first end-cap), and 
capsule for producing a coffee beverage (Yoakim et al, Fig. 4, Col. 7 Lns. 49-67, and Col. 8 Lns. 1-3).
            Regarding Claim 12, Oppermann et al also fails to explicitly disclose the system wherein the pressure is approximately 1150 psi, wherein the temperature is
approximately 90 F, and wherein the residence time is selected from a group consisting of approximately 5 minutes, approximately 10 minutes, and approximately 20 minutes.  DE teaches that it is known in the art to utilize a pressure of 10-200 bar or 145-2900 psi in a brewing vessel containing water at a temperature of 90-100 C, and coffee grounds, which appears to be capable of having the recited residence time range, to prepare coffee (see Abstract, and Pg. 2 Para. 7).  Dogan et al teaches that it is known in the art to prepare coffee under pressure at a temperature of 70 C, as well as ambient temperature which appears to include the recited temperature (see Col. 1 Lns. 21-52).  It would have been further obvious to have modified Oppermann et al with the teachings of DE and Dogan et al, respectively, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable system, wherein the pressure is approximately 1150 psi, wherein the temperature is approximately 90 F, and wherein the residence time is selected from a group consisting of approximately 5 minutes, approximately 10 minutes, and approximately 20 minutes involves only routine skill in the art, for the purpose of configuring the system to support the recited residence time, pressure, and temperature ranges, and thereby providing the preparation of a desired coffee with the system (DE Abstract, and Pg. 2 Para. 7, and Dogan et al Col. 1                                                     Double Patenting
6.       A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7.        Claims 1-12, 19, and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12, 19, and 20 of copending Application No. 17/175625. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.





Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
September 9, 2021